Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000878
                                                         20-MAR-2018
                                                         12:06 PM



                           SCWC-16-0000878

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                            AARON SOARES,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000878; 1DCW-16-0001195)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Aaron Soares’

application for writ of certiorari filed on February 5, 2018, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, March 20, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson